People v Zellner (2017 NY Slip Op 00675)





People v Zellner


2017 NY Slip Op 00675


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2015-10395
 (Ind. No. 2065/11)

[*1]The People of the State of New York, respondent,
vAyanna Zellner, appellant.


Matthew Muraskin, Port Jefferson, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Judith R. Sternberg and Monica M.C. Leiter of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Quinn, J.), rendered September 23, 2015, convicting her of criminal possession of a weapon in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of her right to appeal forecloses appellate review of her challenge to the hearing court's suppression determination (see People v Sanders, 25 NY3d 337, 342; People v Kemp, 94 NY2d 831, 833; People v Anlyan, 142 AD3d 670, 671; People v Nelson, 137 AD3d 948).
To the extent the defendant challenges the validity of her plea of guilty, her contention is unpreserved for appellate review (see People v Williams, 27 NY3d 212, 214). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here, because her plea allocution did not cast significant doubt upon her guilt, negate an essential element of the crime, or call into question the voluntariness of the plea (see People v Lopez, 71 NY2d 662, 666; People v Hardman, 135 AD3d 785, 786). In any event, the plea allocution was adequate (see People v Goldstein, 12 NY3d 295, 301; People v Anlyan, 142 AD3d at 671).
BALKIN, J.P., LEVENTHAL, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court